PER CURIAM.
Clayton W. Kirkpatrick has filed a petition for a writ of mandamus, asking this court to direct the district court to rule on his 28 U.S.C. § 2254 (2000) petition based on undue delay. Although we find that mandamus relief is not warranted because the delay is not unreasonable, we deny Kirkpatrick’s petition for a writ of mandamus without prejudice to his ability to file a new petition for mandamus relief if the district court does not act expeditiously. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.